DUVAL, District Judge.
An examination of the facts in the case and law applicable to them satisfies me that Mr. Begister Newton is correct in his decision. The bankrupt having acquired a rural homestead in accordance with the constitution and laws of the state of Texas has a vested right therein. The fact that the land embracing such homestead was subsequently included within the limits of the city of Dallas by an act of the legislature authorizing their extension cannot affect his homestead rights. The cases cited by the register, decided by supreme court of the state of Texas, appear to me conclusive on this point. The opinion of the register is, therefore, in all respects approved and confirmed, and the clerk will so certify.